Case: 1:19-cv-01073-TSB-KLL Doc #: 14 Filed: 05/11/20 Page: 1 of 3 PAGEID #: 46

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF OHIO :
WESTERN DIVISION Karen I. Likovit

United States Magistrate Judge

TAROME J. BOYD,
Case No. 1:19-CV-1073

Plaintiff,
Judge Timothy S. Black
V.
Magistrate Judge Karen L. Litkovitz
JEREMY HOWARD
Defendant.

MOTION TO STAY PROCEEDINGS
The State of Ohio, a limited interested party in this matter, by and through counsel,
respectfully moves this Court to stay proceedings pending service of the complaint on the

defendant. A memorandum in support is attached.
Respectfully submitted,

DAVE YOST
Ohio Attorney General

/s/ Lori H. Duckworth

LORI H. DUCKWORTH (0069078)
Senior Assistant Attorney General

150 East Gay Street, 16th Floor
Columbus, Ohio 43215

(614) 644-8693

(866) 440-5756
lori.duckworth@OhioAttorneyGeneral.gov
Case: 1:19-cv-01073-TSB-KLL Doc #: 14 Filed: 05/11/20 Page: 2 of 3 PAGEID #: 47

MEMORANDUM IN SUPPORT

On December 17, 2019, Plaintiff Tarome Boyd (“Plaintiff”), through his counsel, filed the
complaint in the instant action in relation to an alleged incident that occurred on or about April 18,
2018, while Plaintiff was incarcerated at Lebanon Correctional Institution (“LECI”). [Doc. 1].
Jeremy Howard, the only named defendant, is no longer employed by LECI, and service has not
yet been perfected on Mr. Howard. Defendant’s motion for extension of time filed February 5,
2020 [Doc. 8] indicated that the defendant had been served on January 16, 2020. [Doc. 5] It was
later determined that service was accepted by LECI in error and the summons was returned
unexecuted because Mr. Howard is no longer employed by the prison. [Doc. 6]. The Court granted
an extension of time to February 27, 2020 to file a responsive pleading in this matter [Doc. 9], but
currently the State of Ohio is an interested party and does not represent the defendant.

The undersigned learned of this case on February 5, 2020. Pursuant to Ohio R.C. § 109.362,
the Ohio Attorney General’s Office (“OAGO”) must conduct an investigation to ascertain whether
the actions of the defendant were manifestly outside the scope of his duties as an employee of the
State of Ohio, in which case he would not be entitled to representation by OAGO. Counsel have
initiated this investigation, which will include interviewing Mr. Howard. In the event that the
Office of the Ohio Attorney General declines to represent the defendant, Mr. Howard will require
time to secure his own legal representation.

As the sole named defendant has not been served with the complaint, the State of Ohio,
acting in its capacity of an interested party, respectfully requests this Court to stay proceedings so

that it may complete its investigation pursuant to Ohio R.C. § 109.362.
Case: 1:19-cv-01073-TSB-KLL Doc #: 14 Filed: 05/11/20 Page: 3 of 3 PAGEID #: 48

CERTIFICATE OF SERVICE

I certify that the foregoing MOTION TO STAY PROCEEDINGS was served this 26" day

of February 2020, via this Court’s electronic filing service.

/s/ Lori Duckworth
LORI DUCK WORTH (0069078)
Senior Assistant Attorney General
